Citation Nr: 0902314	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-23 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether it was appropriate to discontinue the veteran's 
benefits from December 27, 2001 because he was a fugitive 
felon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston, Salem, North Carolina.

In April 2008, the Board remanded the veteran's claim so that 
the veteran could be provided a hearing before a Veterans Law 
Judge.


FINDING OF FACT

The veteran was not a fugitive felon.


CONCLUSION OF LAW

The veteran was not a fugitive felon and the termination of 
his disability compensation was not proper.  38 U.S.C.A. § 
5313B (West 2002); 38 C.F.R. § 3.665(n) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

In August 2005, the RO terminated the veteran's VA 
compensation benefits, effective from December 27, 2001, on 
the basis that he was a fugitive felon.

A veteran eligible for compensation benefits may not be paid 
these benefits for any period during which he is a fugitive 
felon.  See 38 U.S.C.A. § 5313B.  The implementing 
regulation, 38 C.F.R. § 3.665(n), provides that compensation 
is not payable on behalf of a veteran for any period during 
which he or she is a fugitive felon.  The term fugitive felon 
means a person who is a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.  38 C.F.R. § 3.665(n).

In October 2008, the veteran testified before the undersigned 
Veteran's Law Judge that he had not been convicted of a 
felony or charged with a felony.  He reported that he had 
been convicted of a misdemeanor.  He stated that the first 
time he had heard anything about a felony was when he 
received notification from the VA that his compensation 
benefits were being cut off due to his being a fugitive 
felon.  The veteran maintains that the VA information is 
incorrect and that his VA compensation benefits should not 
have been terminated.  The veteran further stated that he had 
lived openly and had never tried to flee to avoid 
prosecution.

A May 2005 letter from the RO informed the veteran that he 
had been identified as a fugitive felon based on an 
outstanding warrant dated June 22, 1989.  However, a review 
of the record confirms the veteran's contentions that he was 
not a fugitive felon.  The evidence of record, including a 
docket sheet of the Cuyahoga County Court of Common Pleas and 
a November 2005 letter from the Cuyahoga County Prosecutor, 
reveals that in January 1989 the veteran was found guilty of 
a misdemeanor.  He was sentenced to 30 days of jail, of which 
execution of the sentence was suspended.  The veteran was 
placed on six months probation with costs, and the probation 
was to terminate when costs were paid.  The record reveals 
that the veteran did not pay the costs and that the June 1989 
warrant was issued to obtain payment.  In June 2005, soon 
after the RO informed the veteran that there was an 
outstanding warrant, the veteran paid the $120.30 owed to the 
Cuyahoga County Court and the warrant was cleared.

While the veteran did violate a condition of his probation, 
the fact remains that the veteran's probation was due to 
conviction for a misdemeanor, not for a felony.  As the 
veteran was convicted of a misdemeanor and not a felony in 
this matter he may not be considered to have been a fugitive 
felon under the controlling statute and regulation.  Thus, 
the termination of his VA compensation payments from December 
27, 2001 was unwarranted, and his appeal is therefore 
granted.


ORDER

The discontinuance of the veteran's VA benefits was improper.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


